IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-41447
                         Summary Calendar



RAYMOND WYATT YOUNG,

                                          Plaintiff-Appellant,

versus

BUCK CARROLL, Correctional Officer 3;
LAWSON ANTHONY, Correctional Officer 3,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:99-CV-226
                       --------------------
                          August 22, 2000

Before JOLLY, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Raymond Wyatt Young (Texas prisoner #536364) appeals the

district court’s dismissal of his civil rights complaint as

frivolous and for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B).   Young’s complaint listed the named defendants

as Buck Carroll and Lawson Anthony and alleged an excessive-force

claim against Carroll which Anthony purportedly witnessed.    Along

with his complaint, Young submitted prison grievance forms which

included complaints that the recreational yard for prisoners in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-41447
                                  -2-

administrative segregation did not have a toilet and a water

faucet.

     In his report, the magistrate judge addressed the claim

pertaining to the prison recreational yard but did not address

the excessive-force claim against Carroll.     Although Young’s

complaint listed Carroll and Anthony as named defendants, the

magistrate judge listed the named defendants as David Sweetin,

Todd Harris, and Michael Sizemore.    It is also at this time that

the caption of the case changed from Young v. Carroll to Young v.

Sweetin.   The district court later adopted the magistrate judge’s

report over Young’s objections.    It is not clear from the record

whether Young v. Carroll and Young v. Sweetin are two separate

actions or are indeed the same action.      Given these circumstances

and that Young’s excessive-force claim went unaddressed, we

VACATE the district court’s judgment and REMAND the case for

additional proceedings consistent with this opinion.

     VACATED AND REMANDED.